These appeals are from judgments of the Superior Court reversing the judgments entered in the Common Pleas of Lackawanna County in contempt proceedings. The appeals were allowed for consideration of the contention, made and sustained in the common pleas, that the Act of June 23, 1931, P. L. 925, was unconstitutional in that it conferred the right to a jury trial on one charged with indirect criminal contempt of a restraining order. It appears that, on the application of appellant, the Penn Anthracite Mining Co., an injunction was granted January 26, 1934, restraining Anthracite Miners of Pennsylvania and members thereof from interfering with the operation of appellant's mines and collieries and from intimidating its employees.
On January 31, 1934, the Penn Anthracite Mining Co. presented its petition in the trial court for a rule to show cause why the appellees here should not be adjudged in contempt of court for violation of the injunction. When *Page 403 
the rule came on for hearing, appellees objected to the proceedings on the ground that by the Act of 1931, supra, they were entitled to be admitted to bail, to be notified of the accusations against them, to be given a reasonable time to make defense and to be granted a jury trial as in the act provided. The court declined to accept that view. Testimony was taken, from which the court made findings of fact establishing that, on January 31, 1934, while appellant's employees were on their way to work at Raymond Colliery in the Borough of Archbald, a large crowd, including appellees, gathered about the automobiles containing the employees and threw stones at them, breaking the windows of the cars and striking and injuring some of the occupants. These acts were intended to, and did, intimidate many of appellant's employees, and prevented them and others from returning to work at the colliery. The appellees were adjudged guilty of contempt and fined $50 each, to be collected by the sheriff, the parties to "stand committed in his [the sheriff's] custody until the order is complied with." The court was of opinion that the power to find the fact of violation of its injunction and to inflict punishment therefor was inherent in the court — a court created by the Constitution — and, therefore, beyond the power of the legislature. The convicted parties appealed to the Superior Court and there contended that the constitutional provision for chancery powers, in the exercise of which the injunction was granted, conferred legislative authority to enact the statute. The Superior Court sustained the contention in an opinion reported in 114 Pa. Super. 7. The appeal to this court limited consideration to that constitutional question.
The act is as follows: "Section 1. . . . That in all cases where a person shall be charged with indirect criminal contempt for violation of a restraining order or injunction issued by a court or judge or judges thereof, the accused shall enjoy — (a) The rights as to admission to bail that are accorded to persons accused of crime; (b) The right to be notified of the accusation and a reasonable *Page 404 
time to make a defense, provided the alleged contempt is not committed in the immediate view or presence of the court; (c) Upon demand, the right to a speedy and public trial by an impartial jury of the judicial district wherein the contempt shall have been committed, provided that this requirement shall not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice, or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court; and (d) The right to file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge, and if the attack occurred otherwise than in open court. Upon the filing of any such demand, the judge shall thereupon proceed no further but another judge shall be designated by the presiding judge of said court. The demand shall be filed prior to the hearing in the contempt proceeding. Section 2. Punishment for a contempt specified in section one may be by fine not exceeding one hundred dollars, or by imprisonment not exceeding fifteen days in the jail of the county where the court is sitting, or both, in the discretion of the court. Where a person is committed to jail for the nonpayment of such a fine, he must be discharged at the expiration of fifteen days, but where he is also committed for a definite time, the fifteen days must be computed from the expiration of the definite time."
It is not disputed that the acts alleged to have constituted the contempt of court occurred ten miles from the courthouse and were, therefore, an indirect contempt; it is likewise undisputed that indictments would lie for the various crimes involved in the acts said to have been committed. The appeal does not, therefore, require us to determine the general scope of the term "indirect criminal contempt" as used in the statute. The provision of the Constitution directly involved is section 20 of article *Page 405 
V, in these words: "The several courts of common pleas, besides the powers herein conferred, shall have and exercise within their respective districts, subject to such changes as may be made by law, such chancery powers as are now vested by law in the several courts of common pleas of this Commonwealth, or as may hereafter be conferred upon them by law."
"That one who asks to have a law declared unconstitutional takes upon himself the burden of proving beyond all doubt that it is so, has been so often declared that the principle has become axiomatic. In Sharpless v. Mayor of Phila., 21 Pa. 147, Mr. Justice BLACK said (page 164): 'There is another rule which must govern us in cases like this; namely, that we can declare an act of assembly void, only when it violates the Constitution clearly, palpably, plainly; and in such manner as to leave no doubt or hesitation on our minds. This principle is asserted by judges of every grade, both in the federal and in the state courts.' And again in Erie and North-East R. R. Co. v. Casey,26 Pa. 287, the same Justice said (page 300): 'The right of the judiciary to declare a statute void, and to arrest its execution, is one which, in the opinion of all courts, is coupled with responsibilities so grave that it is never to be exercised except in very clear cases; one department of the government is bound to presume that another has acted rightly. The party who wishes us to pronounce a law unconstitutional, takes upon himself the burden of proving, beyond all doubt, that it is so.' In Hilbish v. Catherman, 64 Pa. 154, Mr. Justice AGNEW said (page 159): 'We cannot declare this act unconstitutional unless we can say, in the language of Judge TILGHMAN, that 'its violation of the Constitution is so manifest as to leave no reasonable doubt': Com. v. Smith, 4 Binn. 117.' And Chief Justice SHARSWOOD said, in Com. v. Butler, 99 Pa. 535 (540): 'To justify a court in pronouncing an act of the legislature unconstitutional and void, either in whole or in part, it must be able to vouch some exception or prohibition clearly expressed or necessarily implied. *Page 406 
To doubt is to be resolved in favor of the constitutionality of the act' ": Gottschall v. Campbell, 234 Pa. 347, 363. See also Com. ex rel. Schnader v. Liveright, 308 Pa. 35, 56, 161 A. 697.
The question, therefore, is: May the legislature grant the right to a jury trial to one charged with an "indirect criminal contempt for violation of a restraining order" and limit the punishment? Certainly there is no direct prohibition. The Constitution authorizes the legislature to deal with "chancery powers." What is the meaning of the words as used in the Constitution?
This term has a meaning peculiar to the equity jurisprudence of Pennsylvania, growing out of the peculiar history of equity and its administration in this Commonwealth.1 By 1873, when the Constitution was adopted, the words had acquired a well understood meaning. Equity has always been part of the law of Pennsylvania (Jordan v. Cooper, 3 S.  R. *564, *578), but it was found that the common law courts could not do justice in particular cases, because they lacked the powers of a court of chancery; that is, they lacked the power to administer the equitable remedies afforded by the English Court of Chancery: Nailer v. Stanley, 10 S.  R. *450, *454; Gratz v. Bayard, 11 S.  R. *41, *48. In the Constitution of 1776, the courts were given "the powers of a court of chancery, so far as relates to the perpetuating of testimony, obtaining evidence from places not within this State, and the care of the persons and estates of those who are non compos mentis, and such other powers as may be found necessary by future general assemblies, not inconsistent with this constitution." Additional chancery powers were conferred from time to time, among them, by the Act of March 28, 1786, 2 Sm. L. 375, to supply defects in title occasioned by lost deeds; by the Act of September 28, 1789, 2 Sm. L. 502, to issue interrogatories to *Page 407 
garnishees. The Constitution of 1790 provided: "And the legislature shall vest in the said courts such other powers to grant relief in equity as shall be found necessary; and may, from time to time, enlarge or diminish those powers." An Act of March 31, 1792, 3 Sm. L. 66, provided for specific performance by personal representatives of deceased vendors of real estate. By the Act of January 19, 1793, 3 Sm. L. 87, the Act of 1789 was made perpetual and extended to the common pleas. An Act of 1798, 3 Sm. L. 303, conferred power to compel the production of books and papers; the Act of February 17, 1814, 6 Sm. L. 104, gave the "power, on the application of the committee, . . . to sell the estate of such lunatic"; the Act of March 22, 1825, 8 Sm. L. 405, gave "the Supreme Court . . . power to grant relief in equity, in all cases of trusts so far as regards the appointment of trustees." Gradually, a long-standing and deep-seated objection2 to the granting of chancery powers was overcome, and the Act of June 16, 1836, P. L. 784, was passed, though, even then, some of the powers were granted only to the courts of Philadelphia County. This statute, referred to later, *Page 408 
provided that "The Supreme Court, and the several courts of common pleas, shall have the jurisdiction and powers of a court of chancery, so far as relates to . . . [a number of heads of equity jurisdiction]." It is, perhaps, the first time in a general statute relating to chancery powers, that the word "jurisdiction" was associated with the word "powers."3 The Constitution of 1838 repeated the provision of the Constitution of 1790. Additions followed, until by the Act of February 14, 1857, P. L. 39, the jurisdiction and powers conferred by the Act of 1836 were extended all over the State. Between 1836 and 1927, more than a score of acts were passed conferring additional equity powers.4 In the light of the history of the development and use of the term "chancery powers," the term therefore comprehends (in the words of MITCHELL, C. J., quoted later in this opinion) "the jurisdiction, powers, practice andprocedure in equity."5 (Italics ours.) *Page 409 
In decisions of this court, the "chancery powers" have been treated as subject to legislative control. In dealing with the restriction imposed by the Act of July 12, 1842, P. L. 339, abolishing imprisonment for debt, it was said, in Ex rel. Scott v. The Jailer, 1 Grant 237 (1855): "The acts of assembly conferring chancery powers, carry with them, as a necessary incident to the jurisdiction, the authority to enforce decrees by the ordinary process of attachment, sequestration, etc.,unless that authority be excluded by legislative enactment." (Italics ours.) Legislative control was again recognized in Butler Co. v. Ry. Co., 298 Pa. 347, 350, 148 A. 504, where we said: "The powers of equity to enforce a decree, unlesscircumscribed by statute or Equity Rules — rest largely in the discretion of the court, and being clothed with inherent power to control its own process, the court will see that no abuse will be perpetrated." (Italics ours.) See Hogsett v. Thompson,258 Pa. 85, 91, 101 A. 941; Wilson v. Blaine, 262 Pa. 367, 371,105 A. 555. In Morgan v. Reel, 213 Pa. 81, 62 A. 253, dealing with an act authorizing orphans' court judges "to hear and determine proceedings in equity at the request of the judges of the common pleas," *Page 410 
one of the contentions was that the act was in conflict with section 20. MITCHELL, C. J., said (pages 84-5): "Stress was laid in the argument on section 20 of the judiciary article that 'the several courts of common pleas, besides the powers herein conferred, shall have and exercise within their respective districts, subject to such changes as may be made by law, such chancery powers as are now vested by law in the several courts of common pleas of this Commonwealth, or as may hereafter be conferred upon them by law.' But it is not apparent how the act contravenes this section. It takes away no jurisdiction from the common pleas, nor vests any in the orphans' court, and if it did either or both, it would be within the proviso 'subject to such changes as may be made by law.' Indeed, the act may be wholly justified and sustained upon the equity feature of it. Subject to the constitutional guarantee of trial by jury, the jurisdiction, powers, practiceand procedure in equity are inherently matters of legislativecontrol, and are expressly recognized as such in the sectionquoted of the judiciary article. It is conceded that the legislature might confer a general jurisdiction in equity, concurrent with the common pleas, upon the orphans' courts." (Italics ours.)
The development of equity jurisprudence in this State, therefore, clearly supports the view that section 20 recognized a reservation of power in the legislature to add to, take from, or otherwise change the chancery powers then, or thereafter, vested in the common pleas, as well as the administration of those chancery powers. When, for example, the legislature conferred power to grant an injunction, such as the record shows was granted in the case out of which this proceeding grew, the legislature at the same time could have regulated the procedure and practice with relation to the injunction and might then have enacted the provisions of the Act of 1931 concerning indirect criminal contempts. The power to punish such criminal violation of the decree is part of the chancery *Page 411 
powers; it is not like an ordinary contempt, as we recognized in Com. ex rel. Lieberum v. Lewis, 253 Pa. 175, 98 A. 31, holding that the Act of 1836 did not apply to violation of the mandatory decree under consideration there.
Appellant in this court suggests that the Superior Court erred in confusing the terms "power" and "jurisdiction." Both words are undoubtedly used properly in many different senses. But we are not convinced that the suggested distinction can be effective in displacing the well recognized and comprehensive character of the meaning of "chancery powers" in the equity jurisprudence of this Commonwealth, as shown by the history outlined above.
There is no basis for the fear, suggested in argument, that the exercise of jurisdiction under such conditional grant will result in loss of respect for the court; the United States District Courts have not suffered in that regard because indirect criminal contempts are triable by jury (Michaelson v. U.S., 266 U.S. 42). A part of the opinion in that case, written by Mr. Justice SUTHERLAND, is pertinent to our discussion: "But it is contended that the statute materially interferes with the inherent power of the courts and is therefore invalid. That the power to punish for contempts is inherent in all courts, has been many times decided and may be regarded as settled law. It is essential to the administration of justice. The courts of the United States, when called into existence and vested with jurisdiction over any subject, at once become possessed of the power. So far as the inferior federal courts are concerned, however, it is not beyond the authority of Congress (Ex parte Robinson, 19 Wall. 505, 510-11; Bessett v. W. B. Conkey Co.,194 U.S. 324, 326); but the attributes which inhere in that power and are inseparable from it can neither be abrogated nor rendered practically inoperative. That it may be regulated within limits not precisely defined may not be doubted. The statute now under review is of the latter character. It is of narrow scope, dealing with the single class where *Page 412 
the act or thing constituting the contempt is also a crime in the ordinary sense. It does not interfere with the power to deal summarily with contempts committed in the presence of the court or so near thereto as to obstruct the administration of justice, and is in express terms carefully limited to the cases of contempt specifically defined. Neither do we think it purports to reach cases of failure or refusal to comply affirmatively with a decree — that is to do something which a decree commands — which may be enforced by coercive means or remedied by purely compensatory relief. If the reach of the statute had extended to the cases which are excluded a different and more serious question would arise. But the simple question presented is, whether Congress may require a trial by jury upon the demand of the accused in an independent proceeding at law for a criminal contempt which is also a crime": Michaelson v. U.S., 266 U.S. 42, 65-6.
We adopt the distinction taken in that quotation as of particular significance in our consideration of the Act of 1931. While the legislature may not abolish the common pleas, it may abolish or change any or all chancery powers conferred on those courts. In short, it may deal with chancery powers to any extent consistent with maintaining the integrity of the courts of common pleas. They do not lose their character as constitutional courts by also exercising the chancery powers granted, or by being limited in the exercise of such powers; they remain courts of common pleas. This Act of 1931 (as Mr. Justice SUTHERLAND said of the Clayton Act, under consideration in the Michaelson case) "does not interfere with the power to deal summarily with contempts committed in the presence of the court or so near thereto as to obstruct the administration of justice, and is in express terms carefully limited to the cases of contempt specifically defined." When legislation touching judicial power not affected by the statute is enacted, a very different question from that now before us will be presented. We think it *Page 413 
cannot be said beyond all doubt that the act is unconstitutional.
The judgments of the Superior Court are affirmed.
1 See Laussat, Equity in Pennsylvania, reprinted in 1st Ann. Rep. Pa. Bar Assn., 221 et seq.
2 "Upon the formation of the new Constitution of 1790, the question of chancery powers, and, indeed, of a separate court of chancery itself, came up for debate. As to this, it need only now be said, that the political events of the past years had impressed upon most of the members of the convention 'a bitter animosity to everything that savored of unusual power,' and the efforts of the lawyers of that body in favor of chancery powers, or of a separate chancery court, failed to succeed. The utmost that was done was that, in place of the concluding clause in the Constitution of 1776 to which I have referred, were inserted the words, 'and the legislature shall vest in the said courts such other powers to grant relief in equity as shall be found necessary, and may, from time to time, enlarge or diminish those powers, or vest them in other courts, as they shall judge proper for the administration of justice.' But the power to establish a separate court of chancery thus given to the legislature was not exercised, nor, for nearly half a century afterwards, was any equitable jurisdiction given to the courts then in existence, save in the most parsimonious manner." William Henry Rawle: Equity in Pennsylvania, page 60.
3 Cf. Act of March 29, 1824, 8 Sm. L. 286.
4 June 13, 1840, P. L. 666, section 39; October 13, 1840, P. L. (1841) 1, section 19; April 29, 1844, P. L. 525, section 2; April 16, 1845, P. L. 542, section 3; March 17, 1845, P. L. 158, section 3; April 8, 1846, P. L. 272; April 18, 1848, P. L. 448, section 4; April 25, 1850, P. L. 569; April 8, 1852, P. L. 291; February 14, 1857, P. L. 39; March 14, 1857, P. L. 97; April 15, 1858, P. L. 267; April 5, 1859, P. L. 359; April 6, 1859, P. L. 387 (see, especially, section 3); April 11, 1862, P. L. 477; April 14, 1863, P. L. 374; April 15, 1863, P. L. 499; May 5, 1876, P. L. 123, section 1; March 23, 1877, P. L. 32, section 1; July 7, 1885, P. L. 257, section 1; May 9, 1889, P. L. 172, section 1; May 4, 1893, P. L. 29, section 1; June 7, 1907, P. L. 440, section 2; May 3, 1927, P. L. 515, section 1.
5 The commissioners on the Civil Code of Pennsylvania in their sixth report, on the Administration of Justice (1835), which resulted in the adoption of the Act of 1836, said (page 15): "It is proper to repeat here, that we consider the whole theory
of equitable jurisprudence, as already incorporated with our Code, and its principles, as circulating through all the channels of our judicial system. We have adopted them all as fully as they are adopted in any one of our sister states in which a regular chancery court exists, although we have, for the most part, different modes of administering relief" (through common law forms; ejectment; Hawn v. Brown, 4 Binney 77; replevin; Weaver v. Lawrence, 1 Dallas *155, *157; large conditional damages; Clyde v. Clyde, 1 Yeates 92; Decamp v. Feay, 5 S.  R. 323). The commission stated (page 29): "The question then we submit is, not whether adequate authority shall be granted, but in what manner the powers which it is shown the courts ought to possess 'to grant relief in equity' should be exercised," and recommended, therefore (page 30), "upon the whole, that it is safest to pursue the same course with respect to the residuum of equity powers — that is, to give the necessary relief whenever it can be done by the convenient application of some familiar common law remedy, or by the revival of some one that has become obsolete; and whenever full and complete relief cannot be obtained by such process, to resort without hesitation to the methods of thechancery courts, and employ them either as we find them, or in a modified shape, as we have done heretofore in useful and harmonious coöperation with those of law." (Italics ours.)